 

--------------------------------------------------------------------------------


Exhibit 10.1




ICO, Inc. Fiscal Year 2007 Incentive Plan Matrix- Business Unit Group Presidents
     
Pay-out as a percentage of base salary *
Measurement
Weighting
0%
50%
100%
Operating Income
       
Business Unit ROIC
       
Business Unit Investment Turnover
       
ICO, Inc. consolidated ROE
       
Subjective/Qualitative Factors
       



 

--------------------------------------------------------------------------------




ICO, Inc.
FY 2007 Incentive Plan Matrix -Group Presidents
Explanation of Measurement Definitions and additional Explanatory Notes


Measurement definitions
 
*     “Operating Income”: Earnings before interest and taxes and excluding
non-recurring charges. Note that Operating Income shall include expenses for
bonuses payable under this plan. Non-recurring charges excluded from the
calculation of Operating Income shall consist of impairment, restructuring and
other charges included in ICO's audited financial statements. Additionally,
Operating Income shall exclude, on a proforma basis, the effect of discontinued
operations (including plants that are shut-down, if any).


*     “ROIC”: Annual Operating Income divided by Invested Capital Base. Invested
Capital Base is defined as average total assets minus all intercompany loans
(including intercompany accounts receivables and payables), investment in
affiliates, and goodwill, minus current liabilities, excluding funded debt (i.e.
interest bearing debt). The average Invested Capital base shall be calculated
using the previous thirteen points of month-end data.


*     “Investment Turnover”: Trailing twelve months revenue divided by the
average Invested Capital Base for the previous thirteen month-end periods. Note
that Investment turnover calculation will include intercompany revenues,
receivables and payables.


*     “ROE”: Net income from continuing operations, excluding effect of
preferred buy back, minus preferred dividends (whether paid or accrued towards
Convertible Preferred Stock liquidation preference), divided by Stockholders'
equity, less the liquidation preference of Convertible Preferred Stock. For
purposes of this calculation, Stockholders' equity and liquidation preference
balances shall be averaged using the previous four (4) quarter-end balances,
plus the year-end balance (i.e. the previous year end balance plus the four
quarter-end balances of fiscal year 2007).




--------------------------------------------------------------------------------


 
Computational Note
 
*    For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 50% or 100% pay-out) times the
weighting and multiplied by the relevant Group President’s base salary. Results
for each measurement falling between the targeted amounts adjust the pay-out
targets by interpolating the percentage of: (i) the resulted achieved minus the
lower threshold divided by, (ii) the difference between the higher and lower
target, multiplied by (iii) the higher pay-out target percentage.
 
Additional Explanatory Notes
 
*     At the option of the Group President, and subject to the approval of the
Compensation Committee, and subject to shareholder approval of amendments to the
1998 employee stock option plan to permit restricted stock grants, the Group
President may be awarded up to 25% of the incentive compensation award in the
form of restricted stock with a vesting schedule as approved by the Compensation
Committee.


*     A Business Unit President will not be entitled to a bonus under this Plan,
or otherwise with respect to FY 2007, if, prior October 1, 2007, (a) he resigns
from employment with the Company, or (b) he is terminated from employment for
“Cause.” Termination for “Cause” shall mean termination for “Cause” as defined
in the employment agreement (if any) between the Company or its subsidiary and
the Business Unit President, and also shall mean termination of the Business
Unit President as a result of the Business Unit President’s violation of any
provision of the Company’s Code of Business Ethics.

